Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-109 are pending.
Claims 1-109 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent Claims 1, 24, 47, 58-59, 80, 101 and 109:
Claims 1, 24, 47, 58-59, 80, 101 and 109 recite “first known payload”.   What is a known payload? Is it  a sequence/data that is predefined/predetermined and stored? Also, from which entity’s perspective is the payload known? Is the payload known by the receiving device/UE or is the payload known by the transmitting device/TRP/Base Station or is the payload  known by both the receiving and transmitting devices? 
The same arguments outlined above apply to the phrase “first unknown payload” in claims 59, 80, 101 and 109. 
Appropriate correction is required.

Dependent claims:
All dependent claims corresponding to the above independent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of their dependencies on the respective independent claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1-4, 6-7, 10, 13-16, 18-20, 21-27, 29-30, 33, 36-39, 41-49, 51-53, 55-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al., US Pub. 2021/0160149 (hereinafter Ma).

With respect to claim 1, Ma teaches a method of wireless communication (Fig. 13) performed by a receiving device (fig. 13, UE), comprising: 
transmitting, to a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, 
receiving, from the first transmitting device, the first known payload in response to the request ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS iteratively refine AI/ML parameters based on training response messages from the UE. In some embodiments this iterative process may continue until one or more target criteria is satisfied or until a predefined number of iterations have occurred. In some embodiments, the training sequence/data may be updated during the iterative training process”; [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)); and 
updating, at the receiving device, the artificial neural network based on at least the first known payload ([0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified 


With respect to claim 24, Ma teaches an apparatus (Fig. 13) for wireless communication (Fig. 13; [0133]) at a receiving device (fig. 13, UE), the apparatus comprising: 
a processor (Fig. 2, processing unit 200; [0040]);
a memory (fig. 2, memory 208; [0043]) coupled with the processor; and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus:
to transmit, to a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, the training response message may include feedback information indicating an updated training 
to receive, from the first transmitting device, the first known payload in response to the request ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS iteratively refine AI/ML parameters based on training response messages from the UE. In some embodiments this iterative process may continue until one or more target criteria is satisfied or until a predefined number of iterations have occurred. In some embodiments, the training sequence/data may be updated during the iterative training process”; [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)); and 
to update, at the receiving device, the artificial neural network based on at least the first known payload ([0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted 

With respect to claim 47, Ma teaches a receiving device (fig. 13, UE) for wireless communication (Fig. 13), the receiving device, comprising: 
means (fig. 2, transceiver 202) for transmitting, to a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, the training response message may include feedback information indicating an updated training sequence for an iterative training process (e.g., for autoencoder based ML) or certain type(s) of measurement results to help further train or refine the training of a NN, e.g., for enforcement learning………”, the training response message is the request for a first known payload (i.e. the updated training sequence); [0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be 
means for receiving (fig. 2, transceiver 202), from the first transmitting device, the first known payload in response to the request ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS iteratively refine AI/ML parameters based on training response messages from the UE. In some embodiments this iterative process may continue until one or more target criteria is satisfied or until a predefined number of iterations have occurred. In some embodiments, the training sequence/data may be updated during the iterative training process”; [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)); and 
means (fig. 2, processing unit 202) for updating, at the receiving device, the artificial neural network based on at least the first known payload ([0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted by the BS”; [0146], “In some embodiments, the UE and BS exchange updates of the training setup and parameters, such as neural network weights, in order to optimize one or more aspects of the air interface between the UE and BS, as indicated at 1120 in FIG. 13. In other embodiments, the UE and/or the BS may be able to update the training setup and parameters autonomously based on their own training process at 1119 without the further information exchange indicated at 1120”; [0147]).


With respect to claim 58, Ma teaches a non-transitory computer-readable medium ([0011]-[0012]) having program code recorded thereon for wireless communication (fig. 13) by a receiving device (fig. 13, UE), the program code executed by a processor (Fig. 2, Processing Unit 200; [0044]) and comprising:
program code to transmit, to a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, the training response message may include feedback information indicating an updated training sequence for an iterative training process (e.g., for autoencoder based ML) or certain type(s) of measurement results to help further train or refine the training of a NN, e.g., for enforcement learning………”, the training response message is the request for a first known payload (i.e. the updated training sequence); [0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted by the BS”; [0146]); and 

program code to update, at the receiving device, the artificial neural network based on at least the first known payload ([0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted by the BS”; [0146], “In some embodiments, the UE and BS exchange updates of the training setup and parameters, such as neural network weights, in order to optimize one or more aspects of the air interface between the UE and BS, as indicated at 1120 in FIG. 13. In other embodiments, the UE and/or the BS may be able to update the training setup and parameters autonomously based on their own training process at 1119 without the further information exchange indicated at 1120”; [0147]).


With respect to claims 2, 25 and 48, Ma teaches in which the first transmitting device is a serving transmit and receive point (TRP), the set of transmitting devices comprise a set of TRPs of a multi-TRP group, and the receiving device is a user equipment (UE) ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type).


With respect to claims 3, and 26, Ma teaches the UE is one UE in a group of UEs ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type).



With respect to claims 4, 27 and 49, Ma teaches  in which: the request further comprises a request for a second known payload from a second TRP of the multi-TRP group ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type)  and first transmission settings for the first known payload and the second known payload ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”); and 
the first transmission settings comprises at least one of a multiplexing scheme, a rank of each TRP of the multi-TRP group, a precoding of each TRP of the multi-TRP group, a beam pair, a modulation and coding scheme (MCS), or a combination thereof ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”).


With respect to claims 6, 29 and 51, Ma teaches in which the first known payload is different from the second known payload ([0144], updated training sequence means payloads are different).


With respect to claims 7 and 30, Ma teaches in which the multiplexing scheme comprises space division multiplexing (SDM), time division multiplexing (TDM), or frequency division multiplexing (FDM) ([0037])

With respect to claims 10 and 33, Ma teaches further comprising receiving the first known payload and the second known payload according to a periodic schedule, a semi-persistent schedule, or aperiodically.DM), or frequency division multiplexing (FDM)  ([0155]-[0157], periodic or aperiodic basis).


With respect to claims 13, and 36, Ma teaches in which the requesting occurs via a physical uplink control channel (PUCCH) or a media access control layer (MAC) control element (CE) ([0144], “In some embodiments, the training response message may be sent by the UE through an uplink (UL) control channel. In other embodiments, the training response message may be partially or entirely sent through an UL data channel”).


With respect to claims 14, and 37, Ma teaches in which the first known payload is received in a physical downlink shared channel (PDSCH) ([0142], “Non-limiting examples of channels that may be used by the BS to send training sequences or training data to UE include those discussed above with reference to FIG. 12, namely a dynamic control channel, a data channel and/or RRC channel”; [0123]; [0125]).


With respect to claims 15, 38 and 52, Ma teaches further comprising training the artificial neural network during an offline training phase, in which updating the artificial neural network comprises re-training the artificial neural network during an online training phase ([0153]-[0155], off-line training, retraining, on-the-fly training, retraining).


With respect to claims 16, 39 and 53, Ma teaches further comprising generating a ground truth value for training of the artificial neural network from the first known payload ([0147], “target criteria” is the ground truth value).

With respect to claims 18, 41 and 55, Ma teaches in which: the first transmitting device is a first user equipment (UE) and the receiving device is a transmit and receive point (TRP) of a multi-TRP group ([0112], “In the signal flow diagram 1000, a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis; [0157]-[0159], the UE or base station may trigger on-the-fly update/re-training); and 
the request comprises transmission settings comprises at least one of a multiplexing scheme, a modulation and coding scheme (MCS), or a combination thereof ([0127]).


With respect to claims 19, 42 and 56, Ma teaches in which the set of transmitting devices comprises a set of UEs ([0112], “In the signal flow diagram 1000, a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis; [0157]-[0159], the UE or base station may trigger on-the-fly update/re-training).


With respect to claims 20, 43 and 57, Ma teaches further comprising updating the artificial neural network based on the first known payload from the first UE and a second known payload from a second UE of the set of UEs ([0112], “In the signal flow diagram 1000, a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis; [0157]-[0159], the UE or base station may trigger on-the-fly update/re-training).


With respect to claims 21 and 44, Ma teaches further comprising receiving the first known payload via a physical uplink control channel (PUCCH) (para [0123]-[126] teaches channels used for 


With respect to claims 22 and 45, Ma teaches further comprising receiving a second known payload via a physical uplink shared channel (PUSCH), the first known payload paired with the second known payload ([0112], “In the signal flow diagram 1000, a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis; multiple payloads can be received and the payloads paired; para [0123]-[126] teaches channels used for sending training sequence/payload to UE. In the case of the BS/TRP receiving the training sequence/payload, the uplink control and/or data channels are instead used to convey this information).


With respect to claims 23 and 46, Ma teaches in which the transmitting the request via a physical downlink control channel (PDCCH) or a media access control layer (MAC) control element (CE) ([0144], training response signal 1118 (containing the training sequence/known payload) is the request sent by the UE via UL control/UL data channel to the BS/TRP for this training sequence/known payload Similarly, in the converse scenario, when the BS/TRP sends the request (containing the training .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17, 40, 54, 59-62, 64-65, 69, 72-75, 77-83, 85-86, 90, 93-96, 98-104, 106-107 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US Pub. 2021/0160149 (hereinafter Ma) in view of Wang et al., US Pub. 2021/0342687 (hereinafter Wang).

With respect to claim 59, Ma teaches a method of wireless communication (Fig. 13) performed by at least a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), comprising: 
by sending a training signal that includes a training sequence or training data to the UE”, since it’s a training sequence/signal/data instead of normal traffic data, it is a known payload/signal/data – Note as per [0154]-[0155], training may be done off-line which means known data may be used for the training); [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”).
receiving, from the receiving device, a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, the training response message may include feedback information indicating an updated training sequence for an iterative training process (e.g., for autoencoder based ML) or certain type(s) of measurement results to help further train or refine the training of a NN, e.g., for enforcement learning………”, the training response message is the request for a first known payload (i.e. the updated training sequence); [0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted by the BS”; [0146]); and 
transmitting, to the receiving device, the first known payload based on the first transmission settings ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS  The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)).
Ma teaches transmitting, to a receiving device  of a set of receiving devices ([0112]) , a known payload based on first transmission settings of the first transmitting device, but is silent on “transmitting, to the receiving device, a first unknown payload”.
However, Wang teaches transmitting, to the receiving device, a first unknown payload ([0067], “………..During a training procedure, the machine-learning module 400 uses labeled or known data as an input to the DNN. The DNN analyzes the input using the nodes and generates a corresponding output. The machine-learning module 400 compares the corresponding output to truth data and adapts the algorithms implemented by the nodes to improve the accuracy of the output data. Afterwards, the DNN applies the adapted algorithms to unlabeled input data to generate corresponding output data”, unlabeled input data is the unknown payload; [0068], “The machine-learning module 400 uses statistical analyses and/or adaptive learning to map an input to an output. For instance, the machine-learning module 400 uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module 400 to receive complex input and identify a corresponding output…….”, Neural networks are typically trained to perform a specific task through analysis of significant amounts of known data. Once a neural network is sufficiently trained, unknown data can be provided to the neural and the neural network can perform 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ma system to include the feature “transmitting, to the receiving device, a first unknown payload”, as disclosed by Wang because the machine-learning module uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module to receive complex input and identify a corresponding output (See Wang: para [0068]).


With respect to claim 80, Ma teaches an apparatus (Fig. 13; [0133]) for wireless communication at a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), comprising: 
a processor (Fig. 3, Processing Unit 250; [0044]);
a memory (fig. 3, memory 258; [0045]) coupled with the processor; and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus:
to transmit, to a receiving device (fig. 13, UE) of a set of receiving devices ([0112]) , a known payload based on first transmission settings of the first transmitting device (Fig. 13, Step 1116) by sending a training signal that includes a training sequence or training data to the UE”, since it’s a training sequence/signal/data instead of normal traffic data, it is a known payload/signal/data – Note as per [0154]-[0155], training may be done off-line which means known data may be used for the training); [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”).
to receive, from the receiving device, a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, the training response message may include feedback information indicating an updated training sequence for an iterative training process (e.g., for autoencoder based ML) or certain type(s) of measurement results to help further train or refine the training of a NN, e.g., for enforcement learning………”, the training response message is the request for a first known payload (i.e. the updated training sequence); [0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted by the BS”; [0146]); and 
to transmit, to the receiving device, the first known payload based on the first transmission settings ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS iteratively refine AI/ML parameters based on training response messages from the UE. In some embodiments this iterative process may continue until one or more target criteria is satisfied or until a  The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)).
Ma teaches transmitting, to a receiving device  of a set of receiving devices ([0112]) , a known payload based on first transmission settings of the first transmitting device, but is silent on “transmitting, to the receiving device, a first unknown payload”.
However, Wang teaches transmitting, to the receiving device, a first unknown payload ([0067], “………..During a training procedure, the machine-learning module 400 uses labeled or known data as an input to the DNN. The DNN analyzes the input using the nodes and generates a corresponding output. The machine-learning module 400 compares the corresponding output to truth data and adapts the algorithms implemented by the nodes to improve the accuracy of the output data. Afterwards, the DNN applies the adapted algorithms to unlabeled input data to generate corresponding output data”, unlabeled input data is the unknown payload; [0068], “The machine-learning module 400 uses statistical analyses and/or adaptive learning to map an input to an output. For instance, the machine-learning module 400 uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module 400 to receive complex input and identify a corresponding output…….”, Neural networks are typically trained to perform a specific task through analysis of significant amounts of known data. Once a neural network is sufficiently trained, unknown data can be provided to the neural and the neural network can perform the task by analyzing unknown data. Neural networks can also be retrained (See Ma: para: [0153]-[0155]).
“transmitting, to the receiving device, a first unknown payload”, as disclosed by Wang because the machine-learning module uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module to receive complex input and identify a corresponding output (See Wang: para [0068]).


With respect to claim 101, Ma teaches  a first transmitting device (fig. 13, Base Station (BS)) of a set of transmitting devices for wireless communication (Fig. 13; [0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), comprising: 
means (fig. 3, TX 252) for transmitting, to a receiving device (fig. 13, UE) of a set of receiving devices ([0112]) , a known payload based on first transmission settings of the first transmitting device (Fig. 13, Step 1116) ([0142], “At 1116 the BS starts the training phase 1150 by sending a training signal that includes a training sequence or training data to the UE”, since it’s a training sequence/signal/data instead of normal traffic data, it is a known payload/signal/data – Note as per [0154]-[0155], training may be done off-line which means known data may be used for the training); [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or  The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”).
means (RX 254) for receiving, from the receiving device, a request for a first known payload for training an artificial neural network of the receiving device (fig. 13, Step 1118; [0144], “At 1118 the UE sends a training response message to the BS. In some embodiments, the training response message may include feedback information indicating an updated training sequence for an iterative training process (e.g., for autoencoder based ML) or certain type(s) of measurement results to help further train or refine the training of a NN, e.g., for enforcement learning………”, the training response message is the request for a first known payload (i.e. the updated training sequence); [0145], “In this embodiment, training of an AI/ML module that includes one or more AI/ML components takes place jointly in the network and at the UE, as indicated at 1119 in FIG. 13. For example, parameters of an AI/ML module, such as neural network weights, may be updated/modified based on measurement results returned by the UE for the training sequence/data that was transmitted by the BS”; [0146]); and 
means (fig. 3, TX 252) for transmitting, to the receiving device, the first known payload based on the first transmission settings ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS iteratively refine AI/ML parameters based on training response messages from the UE. In some embodiments this iterative process may continue until one or more target criteria is satisfied or until a predefined number of iterations have occurred. In some embodiments, the training sequence/data may be updated during the iterative training process”; [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)).
Ma teaches means for transmitting, to a receiving device  of a set of receiving devices ([0112]) , a known payload based on first transmission settings of the first transmitting device, but is silent on “transmitting, to the receiving device, a first unknown payload”.
However, Wang teaches transmitting, to the receiving device, a first unknown payload ([0067], “………..During a training procedure, the machine-learning module 400 uses labeled or known data as an input to the DNN. The DNN analyzes the input using the nodes and generates a corresponding output. The machine-learning module 400 compares the corresponding output to truth data and adapts the algorithms implemented by the nodes to improve the accuracy of the output data. Afterwards, the DNN applies the adapted algorithms to unlabeled input data to generate corresponding output data”, unlabeled input data is the unknown payload; [0068], “The machine-learning module 400 uses statistical analyses and/or adaptive learning to map an input to an output. For instance, the machine-learning module 400 uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module 400 to receive complex input and identify a corresponding output…….”, Neural networks are typically trained to perform a specific task through analysis of significant amounts of known data. Once a neural network is sufficiently trained, unknown data can be provided to the neural and the neural network can perform the task by analyzing unknown data. Neural networks can also be retrained (See Ma: para: [0153]-[0155]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ma system to include the feature “transmitting, to the receiving device, a first unknown payload”, as disclosed by Wang because the machine-learning module uses characteristics learned from training data to correlate an unknown input 


With respect to claim 109, Ma teaches a non-transitory computer-readable medium ([0011]-[0012]) having program code recorded thereon for wireless communication (fig. 13) by a first transmitting device (fig. 13, Base Station (BS))  of a set of transmitting devices ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”), the program code executed by a processor (Fig. 3, Processing Unit 250; [0044]) and comprising:
program code to transmit, to a receiving device (fig. 13, UE) of a set of receiving devices ([0112]) , a known payload based on first transmission settings of the first transmitting device (Fig. 13, Step 1116) ([0142], “At 1116 the BS starts the training phase 1150 by sending a training signal that includes a training sequence or training data to the UE”, since it’s a training sequence/signal/data instead of normal traffic data, it is a known payload/signal/data – Note as per [0154]-[0155], training may be done off-line which means known data may be used for the training); [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”).

program code to transmit, to the receiving device, the first known payload based on the first transmission settings ([0147], “ In some embodiments this training process is done iteratively, as indicated at 1140, whereby the BS repeatedly transmits training sequence/data and the UE and BS iteratively refine AI/ML parameters based on training response messages from the UE. In some embodiments this iterative process may continue until one or more target criteria is satisfied or until a predefined number of iterations have occurred. In some embodiments, the training sequence/data may be updated during the iterative training process”; [0143], “Similar to the UE in the example embodiment show in FIG. 12, the UE in the example embodiment shown in FIG. 13 may start to search for a training signal (e.g., a training sequence or training data)……… The channel resource and the transmission parameters for the training signal, such as MCS and DMRS, can be predefined or preconfigured (e.g., by RRC signaling) or signaled by dynamic control signaling”)).
but is silent on “transmitting, to the receiving device, a first unknown payload”.
However, Wang teaches transmitting, to the receiving device, a first unknown payload ([0067], “………..During a training procedure, the machine-learning module 400 uses labeled or known data as an input to the DNN. The DNN analyzes the input using the nodes and generates a corresponding output. The machine-learning module 400 compares the corresponding output to truth data and adapts the algorithms implemented by the nodes to improve the accuracy of the output data. Afterwards, the DNN applies the adapted algorithms to unlabeled input data to generate corresponding output data”, unlabeled input data is the unknown payload; [0068], “The machine-learning module 400 uses statistical analyses and/or adaptive learning to map an input to an output. For instance, the machine-learning module 400 uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module 400 to receive complex input and identify a corresponding output…….”, Neural networks are typically trained to perform a specific task through analysis of significant amounts of known data. Once a neural network is sufficiently trained, unknown data can be provided to the neural and the neural network can perform the task by analyzing unknown data. Neural networks can also be retrained (See Ma: para: [0153]-[0155]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ma system to include the feature “transmitting, to the receiving device, a first unknown payload”, as disclosed by Wang because the machine-learning module uses characteristics learned from training data to correlate an unknown input to an output that is statistically likely within a threshold range or value. This allows the machine-learning module to receive complex input and identify a corresponding output (See Wang: para [0068]).


With respect to claims 17, 40 and 54, Ma is silent on “further comprising further comprising: processing the first known payload by the artificial neural network to generate an estimated value; and updating weights and parameters of the artificial neural network by comparing the estimated value to the ground truth value”.
However, Wang teaches further comprising further comprising: processing the first known payload by the artificial neural network to generate an estimated value; and updating weights and parameters of the artificial neural network by comparing the estimated value to the ground truth value ([0067], “During a training procedure, the machine-learning module 400 uses labeled or known data as an input to the DNN. The DNN analyzes the input using the nodes and generates a corresponding output. The machine-learning module 400 compares the corresponding output to truth data and adapts the algorithms implemented by the nodes to improve the accuracy of the output data. Afterwards, the DNN applies the adapted algorithms to unlabeled input data to generate corresponding output data”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ma system to include the feature “further comprising: processing the first known payload by the artificial neural network to generate an estimated value; and updating weights and parameters of the artificial neural network by comparing the estimated value to the ground truth value”, as disclosed by Wang because the machine-learning module compares the corresponding output to truth data and adapts the algorithms implemented by the nodes to improve the accuracy of the output data. Afterwards, the DNN applies the adapted algorithms to unlabeled input data to generate corresponding output data (See Wang: para [0067]).


With respect to claims 60, 81 and 102, Ma teaches in which the first transmitting device is a serving transmit and receive point (TRP), the set of transmitting devices comprise a set of TRPs of a multi-TRP group, and the receiving device is a user equipment (UE) ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type).


With respect to claims 61, 82 and 103, Ma teaches the set of receiving devices comprises a group of UEs; and transmitting the first known payload comprises transmitting the first known payload to each UE of the group of UEs ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type).


With respect to claims 62, 83 and 104, Ma teaches in which: the request further comprises a request for a second known payload from a second TRP of the multi-TRP group ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type) and second transmission settings for the first known payload and the second known payload ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”);  
the second transmission settings comprises at least one of a multiplexing scheme, a rank of each TRP of the multi-TRP group, a precoding of each TRP of the multi-TRP group, a beam pair, a modulation and coding scheme (MCS), or a combination thereof ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”); and 
the method further comprises transmitting the second known payload from the second TRP ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type) – the transmission from the second TRP would follow the same method as indicated in fig. 13). 

With respect to claims 64 and 85, Ma teaches in which the first known payload is different from the second known payload ([0144], updated training sequence means payloads are different).

With respect to claims 69 and 90, Ma teaches further comprising receiving the first known payload and the second known payload according to a periodic schedule, a semi-persistent schedule, or aperiodically.DM), or frequency division multiplexing (FDM)  ([0155]-[0157], periodic or aperiodic basis).


With respect to claims 65 and 86, Ma teaches in which the multiplexing scheme comprises space division multiplexing (SDM), time division multiplexing (TDM), or frequency division multiplexing (FDM) ([0037])


With respect to claims 72, and 93, Ma teaches in which receiving the request comprises receiving the request via a physical uplink control channel (PUCCH) or a media access control layer (MAC) control element (CE) ([0144], “In some embodiments, the training response message may be sent 


With respect to claims 73, and 94, Ma teaches further comprising transmitting the first known payload via a physical downlink shared channel (PDSCH) ([0142], “Non-limiting examples of channels that may be used by the BS to send training sequences or training data to UE include those discussed above with reference to FIG. 12, namely a dynamic control channel, a data channel and/or RRC channel”; [0123]; [0125]).


With respect to claims 74, 95 and 106, Ma teaches in which: the first transmitting device is a first user equipment (UE) and the receiving device is a transmit and receive point (TRP) of a multi-TRP group ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type); 
the request comprises second transmission settings for the first known payload ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC 
the second transmission settings comprising at least one of a rank, a beam pair, a modulation and coding scheme (MCS), or a combination thereof ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”); 
transmitting the first known payload comprises transmitting the first known payload to each TRP of the multi-TRP group ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type) – the transmission to each TRP of the multi-TRP would follow the same method as indicated in fig. 13). 


With respect to claims 75, and 96, Ma teaches in which: the first transmitting device is a first user equipment (UE) and the receiving device is a transmit and receive point (TRP) of a multi-TRP group([0112], “In the signal flow diagram 1000, a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis; [0157]-[0159], the UE or base station may trigger on-the-fly update/re-training); 
the request comprises second transmission settings for the first known payload  ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”); 
the second transmission settings comprising at least one of a rank, a beam pair, a modulation and coding scheme (MCS), or a combination thereof  ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”); 
transmitting the first known payload comprises transmitting the first known payload to each TRP of the multi-TRP group ([0112]; [0157]-[0159], both the network and the UE can trigger training/re-training; fig. 15, step 1314).


With respect to claims 77, and 98, Ma teaches further comprising transmitting the first known payload via a physical uplink control channel (PUCCH)  ([0123]-[0126], channels that may be used when the BS/TRP sends the known payload – As per [0157]-[0159], the UE or network may trigger 

With respect to claims 78, and 99, Ma teaches further comprising transmitting a second known payload via a physical uplink shared channel (PUSCH), the first known payload paired with the second known payload ([0112]; [0069], “UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type”).


With respect to claims 79, and 100, Ma teaches in which receiving the request comprises receiving the request via a physical downlink control channel (PDCCH) or a media access control layer (MAC) control element (CE) ([0144] and Fig. 13, step 1118: when the BS/TRP initiates the trigger for training/retraining, the training response (request) is sent using the UL control channel. Similarly, when the UE initiates the training/retraining as per [0157]-[0159], the training response/request is carried using DCI). 


With respect to claim 107, Ma teaches in which: the set of transmitting devices comprises a set of UEs ([0112], “In the signal flow diagram 1000, a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis; [0157]-[0159], the UE or base station may trigger on-the-fly update/re-training); 
the request further comprises a request for a second known payload from a second UE of the set of UEs  ([0112], “a UE and a BS or other network device are involved in an information exchange for an AI/ML training phase 1150. Although only one UE and one BS are shown in FIG. 12 to avoid congestion in the drawing, data collection or information sharing during training, and similarly operation of a communication network, are expected to involve more than one UE and more than one BS. For example, in some embodiments training may be done with the joint efforts from multiple network devices and multiple UEs and air interface optimization may be done on a per UE basis”; [0069], personalized air interface settings may include UE cooperation based retransmission and/or customized transmit-receive point (TRP) layer/type); and 
the second transmission settings comprise transmission settings for the second known payload ([0127], “The channel resource and the transmission parameters for the training signal, such as MCS and demodulation reference signal (DMRS), can be predefined or preconfigured (for example by RRC signaling) or signaled by dynamic control signaling (similar to the detection of DCI for a scheduled data channel)….”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        3/21/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477